Citation Nr: 1608699	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  08-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a recurrent prostate disorder (including prostatitis and testicular symptoms), to include as secondary to herbicide exposure and service-connected diabetes mellitus (DM). 

2.  Entitlement to service connection for recurrent hypertension (HTN), to include as secondary to service-connected diabetes mellitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970, to include service in the Republic of Vietnam from June 1969 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied the Veteran's claims for service connection for prostatitis and hypertension. 

The Veteran presented testimony during a December 2008 Travel Board hearing.  A transcript of that hearing has been associated with the record. 

The claims were previously before the Board and remanded for further development in January 2010, May 2014, and August 2015.  The August 2015 remand requested that additional medical records be obtained and also requested VA examinations to address the Veteran's claims for service connection for recurrent hypertension and a recurrent prostate disorder.  The actions requested by the August 2015 Board remand were accomplished to the extent possible and the case subsequently returned to the Board after readjudication.  Hence, there has been substantial compliance with the Board's remand directives with respect to the claim decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In evaluating this case, the Board has also reviewed the "Virtual VA" (VVA) system to ensure a complete assessment of the evidence. 

The issue of entitlement to service connection for a recurrent prostate disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no current diagnosis of hypertension. 


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in May 2007.  This letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran as to how VA assigns disability ratings and effective dates.  As such, there was no prejudice to the Veteran and no defect with respect to VCAA notice.  See Mayfield, 444 F.3d 1328.  

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been secured.  The Veteran was afforded VA examinations and opinions in September 2007, October 2014, and September 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  To the extent the October 2014 VA opinion was insufficient, the problem was rectified by a subsequent September 2015 VA opinions. 

Pursuant to the August 2015 Board remand, addendum medical opinions were obtained in a September 2015 VA examination report associated with the record.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  No other relevant records have been identified.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  The Veteran also appeared at a Board hearing in December 2008 in support of his claim.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hypertension, is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran asserts that he incurred hypertension either during service or as a result of his service-connected diabetes mellitus.  During the December 2008 Board hearing, the Veteran stated that he was told that his hypertension is secondary to his diabetes.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that there is a current diagnosis of hypertension and service connection for hypertension, to include as secondary to his service-connected diabetes mellitus, is not warranted in this case.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed condition.  

Pertinent VA regulations provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Additionally, the regulations state that the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

A review of the record does not show a current diagnosis of hypertension.  According to a January 2010 VA examination report, the Veteran could not recall when he was diagnosed with hypertension.  The Veteran indicated that 2005 may have been the date of diagnosis; however after reviewing notes of 2005 through 2006 and in early 2007, the examiner stated that there was no diagnosis or treatment for hypertension found.  It was further stated that it appeared the Veteran was placed on medications for hypertension in May 2007.  At the time of the January 2010 VA examination, the Veteran was not taking antihypertensive medications.  Upon examination, systolic blood pressure readings ranged from 120 to 132 and diastolic blood pressure readings ranged from 71 to 72.  The examiner listed hypertension in the diagnosis section and opined that the hypertension is not related to active service or diabetes.

In an October 2014 VA examination report, the examiner reported that there is no evidence of hypertension in the military or of hypertension ever having formally been diagnosed post military to current.  It was noted that VA CPRS (Computerized Patient Record System) lists hypertension, but does not present direct evidence of when or where it was diagnosed.  The examiner indicated that the likeliest scenario is that the Veteran was placed on medications such as Losartan and Carvedilol by a treating cardiologist after having a coronary artery stent placed in 2007.  Further, VA treatment records show that before that time the Veteran was not on blood pressure type medication and his blood pressure readings were all normal.  In addition, the VA examiner's review of records from the Veteran's non-VA cardiologist revealed no records of hypertension.  The VA examiner concluded that the institution of the medicines Losartan and Carvedilol were most likely for post-myocardial infarction, angina control, and ischemic cardiomyopathy and that it appears that the VA medical providers may have assumed that the Veteran was being prescribed those medications for hypertension.

An addendum opinion was obtained in September 2015.  At that time, the VA examiner noted again that the listing of hypertension in VA CPRS was in error.  He further noted that the issue of hypertension being caused or aggravated by the Veteran's service connected conditions is a moot point since the condition of hypertension does not exist.  

While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has been diagnosed with hypertension at any time since he filed his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Although VA treatment reports show hypertension listed, as determined above, that was listed in error.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court held that, in the absence of proof of a present disability, there can be no valid claim).  

The Board is cognizant of the Veteran's appellate assertions.  The Board acknowledges the Veteran's belief that he currently has hypertension and notes that he is capable of reporting his personal observations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson without medical training, the Veteran is not qualified to determine whether he has a diagnosis of hypertension and to etiologically relate his claimed disability to service or any service-connected disability.  Thus, the Veteran's assertions that he has hypertension which was incurred in service or as a result of his service or service-connected diabetes mellitus are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  The Veteran has not submitted any medical evidence to support his contentions or which establishes that, since the Veteran filed his claim in 2007, he has any current hypertension.

The Veteran has alleged that he has hypertension as a result of his service-connected diabetes mellitus.  In light of the Board's finding that there is no current diagnosis of hypertension, analysis of hypertension under a theory of secondary service connection is unnecessary as it would not affect the finding of no current disability and thus would not assist in proving his claim.

For the reasons stated above, the Board finds that the Veteran does not have a current diagnosis of hypertension.  Since there is no evidence of hypertension, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  


ORDER

Entitlement to service connection for recurrent hypertension, to include as secondary to service-connected diabetes mellitus, is denied. 


	(CONTINUED ON NEXT PAGE)



REMAND

Regarding the Veteran's claimed prostatitis, while the October 2014 VA examiner observed that the current genital examination was normal, including no swelling, tenderness, or masses of the prostate, testicles, epididymis, scrotum, or penis; he incorrectly noted that there were no records of non-VA post military care for the Veteran's symptoms of prostatitis and no instances of prostate or genital diagnoses being established in past records.  He then determined that there was no established diagnosis of a chronic prostate or male reproductive tract organ medical condition.  According to the September 2015 addendum, the VA examiner included the October 2014 opinion and added that there is no established diagnosis of a current prostate disorder and there can be no aggravation by service connected diabetes mellitus. 

However, a post-service medical record indicates that, in September 2002, the Veteran was treated for prostatitis.  An April 2003 private medical report notes that the Veteran's medical problems include recurrent prostatitis.  An August 2007 list of the Veteran's medical problems in his VA treatment record includes benign hypertrophy of his prostate without urinary obstruction.  The Board finds the October 2014 and September 2015 VA opinions to be inadequate as they are based on an inaccurate factual history.  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, another addendum opinion in regard to the nature and etiology of the Veteran's claimed recurrent prostatitis is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the entire record to a VA physician who completed the October 2014 VA male reproductive system examination and September 2015 addendum (or, if unavailable, another appropriate medical professional).  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

After reviewing the entire record and taking into account the 2002 and 2003 notations of prostatitis and the 2007 notation of benign hypertrophy of his prostate without urinary obstruction, the examiner should offer the following opinions:

a.  Does the Veteran have a current disability manifested by a recurrent prostate disorder?  

b.  If no current disability is diagnosed, the VA examiner should specifically comment on September 2002 treatment for prostatitis; the April 2003 private medical report noting that the Veteran's medical problems include recurrent prostatitis; and the  August 2007 list of the Veteran's medical problems including benign hypertrophy of his prostate without urinary obstruction.

c.  If there is a current disability, the VA examiner should provide an opinion as to whether it is at least as likely as not ( a 50 percent or more probability) that that any identified current prostate disorder had onset during active service; or otherwise related to the Veteran's active service (including whether any such disability is consistent with the Veteran's in-service herbicide exposure).

The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current prostate disorder is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected diabetes mellitus. 

If aggravation is found, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

2.  Then, the AOJ should review the entire claims folder and ensure that all the foregoing development action has been conducted and completed in full.

In this regard, the AOJ should ensure that the detailed questions asked by the Board have been addressed by the examiner.

If the requested addendum does not include adequate responses to the specific opinions requested, it must be returned for corrective action. 38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claim should be readjudicated.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and allow a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


